Case 1:18-cr-00418-REB-JMC Document 208 Filed 11/06/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

  Case No. 18-cr-00418-REB-DW

  UNITED STATES OF AMERICA,

  v.

  2. LISA YANG



             UNOPPOSED MOTION TO CONTINUE SENTENCING
  ______________________________________________________________________

               Defendant, Lisa Yang, by and through her undersigned counsel, Aviso

  Law LLC, hereby respectfully requests a thirty (30) day continuance of the

  sentencing hearing, which is currently scheduled for December 9, 2019. In support

  thereof, Ms. Yang states as follows:

        1.      Ms. Yang’s sentencing hearing is currently scheduled for December

  9, 2019. Along with this sentencing date comes certain deadlines, such as

  November 18, 2019 to file objections to the draft PSIR and November 25, 2019 to

  file the motion for a variant sentence.

        2.     Undersigned counsel’s wife is pregnant and is scheduled to have an

  induced labor on November 8, 2019. Along with this, undersigned counsel has

  scheduled three weeks of paternity leave in order to help his wife during the first

  few weeks of the baby’s life. As a result, undersigned counsel is unable to meet
Case 1:18-cr-00418-REB-JMC Document 208 Filed 11/06/19 USDC Colorado Page 2 of 3




  the deadlines associated with the sentencing hearing or prepare adequately for the

  sentencing hearing. Therefore, a continuance of the sentencing hearing is

  necessary.

        3.     The Government does not oppose the requested continuance.

        4.     For the reasons explained above, the Defense requests a thirty (30)

  day continuance of the sentencing hearing and all associated deadlines.

        WHEREFORE, Ms. yang respectfully requests that this court grant a

  continuance of his sentencing hearing by thirty-days.

        Respectfully submitted this 6th day of Novemer 2019.


                                        AVISO LAW LLC

                                        /s/Ryan S. Coward
                                        Ryan S. Coward, #38906
                                        618 N. Tejon St.
                                        Colorado Springs, CO 80903
                                        Telephone: (719) 247-3111
                                        Fax: (719) 297-3814
                                        E-Mail: ryan@avisolawllc.com




                                           2
Case 1:18-cr-00418-REB-JMC Document 208 Filed 11/06/19 USDC Colorado Page 3 of 3




                           CERTIFICATE OF SERVICE

         I hereby certify that on the 6th day of November, 2019, I electronically filed
  the foregoing with the Clerk of Court using the CM/ECF system which will serve
  the pleading upon the parties and the court.


                                         /s/Ryan Coward
                                         Ryan Coward




                                            3
